Citation Nr: 1425788	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-35 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a cervical spine disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1940 to August 1945, from March 1948 to March 1954, and from April 1954 to December 1964.  His awards and decorations include a Combat Infantryman Badge and Purple Heart.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the RO, inter alia,  denied service connection for bilateral hearing loss and a disorder of the cervical spine.  In June 2012, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in September 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012. 

Subsequently, after the claims were in appellate status, the RO issued a rating decision in December 2013 granting service connection for a cervical spine disorder,  following which there has been no further action by the Veteran.  Accordingly, that claim will be formally dismissed below. 

In May 2014, the Veteran and his wife  testified during a Board video-conference hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

This appeal is being processed using the Virtual VA and VBMS paperless, electronic claims processing systems.  Accordingly, any future consideration of this case must take into consideration the existence of these electronic records.

The Board's disposition of the claim for service connection for a cervical spine disorder is set forth below.  The claim for service connection for bilateral hearing loss is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction ( AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDING OF FACT

In a December 2013 rating decision, VA granted the Veteran's service connection claim for a cervical spine disorder.


CONCLUSION OF LAW

Because the December 2013 award of service connection for a  cervical spine disorder represents a grant of the benefit sought on appeal with respect to that claim, there remains no case or controversy over those issues affecting the provision of benefits by VA over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2002); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans or the dependents or survivors of veterans.  38 U.S.C.A. § 511(a); 38 C.F.R. § 20.101(a). 

One of the principal functions of the Board is to make determinations of appellate jurisdiction.  38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

Although the Veteran perfected an appeal to the Board with respect to the June 2011 rating decision in which the RO denied  a service connection claim for a cervical spine disorder,in a subsequent rating decision dated in December 2013, the service connection claim was granted. 

Under these circumstances, the Board finds that the service connection claim for a cervical spine disorder-which was formerly in appellate status prior to December 2013-has  been granted by the decision of a lower adjudicative body, fully resolving the Veteran's appeal as to that claim.  The Veteran was notified of this fact in correspondence from VA dated in December 2013 and in the December 2013 rating decision itself, and, subsequently, he has not in any way disagreed with the RO's determination as to either the assigned effective date or rating.  Hence, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. § 19.4.  In the absence of any justiciable question, the appeal relating to the service connection claim for a cervical spine disorder must be dismissed. 


ORDER

The appeal as to the claim for service connection for a cervical spine disorder is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the matter remaining on appeal, a service connection claim for bilateral hearing loss, is warranted. 

The Veteran had several periods of service during which times his primary MOS included tanker and helicopter flight engineer (see hearing transcript p. 3).  His DD 214 and service personnel records reflect receipt of awards and decorations including a Combat Infantryman Badge and a Purple Heart.

A brief review of the evidence on file reflects that numerous hearing tests were conducted during the course of the Veteran's service from 1940 to 1964.  Many of these tests were whispered voice tests which consistently revealed hearing of 15/15.  A VA examination was conducted in May 2011 and the claims file was reviewed.  Hearing deficit meeting the threshold requirements of 38 C.F.R. § 3.385, for a showing of hearing loss disability for VA purposes, was established.  The examining audiologist opined that hearing loss was not caused by or the result of the Veteran's combat service, reasoning that results of testing during service revealed hearing thresholds within normal limits from 1959 to 1964.  

The Board points out that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

In this case, the Veteran contends that hearing loss is attributable to his acoustic trauma sustained during the course of his combat service, and has in essence requested consideration of this theory of entitlement.  By virtue of the Veteran's receipt of both a Combat Infantrymen Badge and a Purple Heart the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are clearly applicable in this case.  That statute states,  in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran. 

Here, the Veteran has reported experiencing significant noise exposure/acoustic trauma in conjunction with his combat service.  In light of the Veteran's combat status, his assertions in this regard are consistent with the time, place, and circumstances of such service.  See 38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Thus, he is  considered competent to describe his noise exposure  during service and-as the Board finds no reason to question the veracity of such assertions-his statements and testimony to this effect are considered credible.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

However, even having established that excessive noise exposure/acoustic trauma was experienced  in service, 38 U.S.C.A. § 1154(b) does not provide for presumptive service connection merely because the appellant is a combat veteran, but rather, eases a combat veteran's burden of demonstrating the occurrence of some in-service incident to which  current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  In this case, the AOJ sought competent opinion as to the relationship, if any, between the Veteran's hearing loss and his military service.  Audiometric testing performed in conjunction with a May 2011 evaluation clearly establishes bilateral hearing loss disability for VA purposes.  Although the audiologist rendered  a negative nexus opinion, the examination report does not reflect that she explicitly considered and discuss whether conceded acoustic trauma, sustained during the Veteran's combat service, was at least as likely as not the source of his hearing loss, and there is no discussion of the Veteran's or his wife's assertions, to include assertions as to continuity of symptoms.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly,  the AOJ should forward the claims file to the audiologist who conducted the May 2011 examination for an addendum opinion with respect to the etiology of current bilateral hearing loss.  The opinion must be based on consideration of all pertinent evidence (to include lay assertions), and supported by clearly-stated rationale.  The AOJ should only arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician (preferably) or audiologist if the May 2011 examiner is not available, or another examination of the Veteran is deemed warranted and the Veteran is able to appear. 

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim for service connection. (as the original claim will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to obtaining a further l opinion in connection with this claim, to ensure that all due process requirements are met, and that the record before each examiner is complete, the AOJ should undertake action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the paperless, electronic VBMS and VVA  files currently include VA outpatient treatment records from the VAMC in Louisville, KY dated to mid-October 2013; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ must obtain all outstanding pertinent VA treatment records from October 2013, forward, following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013)..

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  Readjudication of the claim should include consideration of all evidence added to the record since the last adjudication of the claim in December 2013 SOC.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of evaluation, hospitalization, and/or treatment of the Veteran from October 2013, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim for  service connection or bilateral hearing loss that is not currently of record.  Specifically request that the Veteran furnish, , or furnish  appropriate authorization to obtain, any outstanding, pertinent, private  records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records and/or responses received are associated with the claims file, arrange for the audiologist who evaluated the Veteran in e May 2011 to provide  an addendum opinion addresding the etiology of bilateral hearing loss.  If the prior examiner is not available, or further examination of the Veteran is deemed warranted, arrange for the Veteran to undergo examination, by an ENT physician, preferably, or audiologist, at a VA medical facility.  If the Veteran is not able to attend an examination,  this fact should be noted in the record, and an opinion obtained from an appropriate opinion based on review of the record.  

The contents of entire claims file (paper and electronic), to include a complete copy of the REMAND, must be de available to the audiologist or physician, and the addendum opinion/ examination report should include discussion of the Veteran's documented medical history and all lay assertions. 

With respect to current bilateral hearing loss, an opinion  should be provided, based on full consideration of the Veteran's documenting history and assertions, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability had its onset in or is otherwise etiologically related to service-to particularly include the Veteran's conceded in-service noise exposure.  

In rendering the requested opinion, the examiner should specifically consider and discuss all pertinent medical and other objective evidence, and the oral and written assertions of the Veteran and his wife, to include any assertions as to onset and continuity of symptoms of diminished hearings.

Complete, clearly-stated rationale for all conclusions reached must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication of the claim in December 2013) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


